Citation Nr: 1434739	
Decision Date: 08/05/14    Archive Date: 08/08/14

DOCKET NO.  11-13 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel



INTRODUCTION

The Veteran had active service from June 2002 to March 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which in relevant part denied service connection for PTSD, but granted service connection for mild adjustment disorder, anxiety disorder, and major depressive disorder (now characterized as anxiety disorder, not otherwise specified).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board sincerely regrets the delay that inevitably will result from the remand of this claim, but it is necessary to ensure there is a complete record and so the Veteran is afforded every possible consideration.

The Veteran contends he has PTSD as a result of his active duty service, which includes combat service.  His stressful events have previously been conceded.  He was afforded VA examinations for his claimed PTSD in July 2009, November 2009, and August 2010.  All three examiners declined to make a diagnosis of PTSD.  The Veteran contends he was diagnosed by VA with chronic PTSD in January 2010, and that he had been told he would always have PTSD.  See VA Form 646 dated May 2011 and VA Form 9 dated May 2011.  A review of his VA treatment records reflects treatment for "PTSD-related symptoms," and that in December 2009, a "PTSD diagnosis [was] suggested."  More recent treatment records show he does not meet the criteria for PTSD.  However, a new examination is needed to determine whether the Veteran met the criteria for PTSD at any point during the pendency of his appeal, so since he filed his claim in May 2009.  The examiner should specifically comment on the December 2009 VA progress note.  His recent treatment records should also be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain copies of the Veteran's VA treatment records, dated since December 2013.

2.  Thereafter, the Veteran should be afforded a VA PTSD examination.  All indicated tests and studies are to be performed.  In conjunction with the examination, the claims folder must be made available to the examiner for review.  A notation to the effect that this record review took place should be included in the report of the examiner.

The examiner should specifically determine whether the Veteran met the criteria for PTSD during the pendency of his appeal, so since he first filed his claim in May 2009.

If the Veteran meets the DSM-IV criteria for PTSD, the examiner must determine whether the Veteran's PTSD can be related to any verified stressor(s) reported by the Veteran.  In making this determination, please note that the Veteran's combat-related stressors have previously been conceded.

The examiner should also discuss the December 2009 mental health diagnostic study note, stating that a "PTSD diagnosis is suggested."

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

3.  Next, review the claims file and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

4.  Finally, after completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative with an SSOC and afford them the appropriate time period for a response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



